DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 - 20 are allowed.
The closest prior art of record, Miyazaki et al. (U.S. Patent Publication No. 2016/0110754), Gordon et al. (U.S. Patent Publication No. 2016/0110754) and Grosz et al. (U.S. Patent Publication No. 2016/0139761), and none of the prior art of record discloses or suggests, alone or in combination, a method for controlling a terminal device which executes first installation processing for installing a first program but not installing a second program in response to a first installation instruction received from a user and executes second installation processing for installing the first program and the second program in response to a second installation instruction received from the user, the method comprising: specifying whether the first program is installed in the terminal device by the first installation processing or by the second installation processing; and not executing predetermined notification regarding the first program based on specifying that the first program is installed in the terminal device by the first installation processing and executing the predetermined notification based on specifying that the first program is installed in the terminal device by the second installation processing. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record. The Examiner reviewed the "storage medium" in claim 20; and sees that this is defined as “non-transitory computer readable storage medium" expressly in the specification at ¶114.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456